Exhibit 10.5

 

Execution Version

 

ALL LIENS AND SECURITY INTERESTS EVIDENCED BY THIS AGREEMENT SHALL AT ALL TIMES
BE SUBORDINATE AND JUNIOR TO THE LIENS AND SECURITY INTERESTS GRANTED TO CoBank,
ACB, a federally-chartered instrumentality of the United States, PURSUANT TO
that certain Security Agreement dated as of SEPTEMBER 15, 2017 (AS AMENDED FROM
TIME TO TIME) MADE BY Debtors (dEFINED BELOW) IN FAVOR OF SENIOR AGENT AND
SUBJECT TO THE TERMS OF THAT CERTAIN INTERCREDITOR AGREEMENT EVEN DATED HEREWITH
(AS AMENDED FROM TIME TO TIME) BY AND AMONG SENIOR AGENT, DEBTOR, AGENT (DEFINED
BELOW), AND THE OTHER PARTIES PARTY THERETO.

 

SECURITY AGREEMENT
(PACIFIC ETHANOL CENTRAL, LLC)

 

This Security Agreement, dated as of March 20, 2020 (as amended, supplemented or
otherwise modified from time to time in accordance with the provisions hereof,
this “Agreement”), made by and between PACIFIC ETHANOL CENTRAL, LLC, a limited
liability company organized under the laws of Delaware (“Grantor”), and Cortland
Products Corp., as collateral agent for the benefit of the Noteholders (in such
capacity, together with its successors and assigns in such capacity, the
“Agent”; together with the Noteholders, the “Secured Parties”).

 

RECITALS:

 

WHEREAS, Pacific Ethanol, Inc., a Delaware corporation (the “Company”) issued
certain secured promissory notes in the aggregate original principal amount of
$55,000,000 on December 15, 2016 (the “Initial Notes”) pursuant to a Note
Purchase Agreement dated as of December 12, 2016 by and among the Company and
the Investors identified therein (as amended, restated, supplemented or
otherwise modified from time to time, including amendments and restatements
thereof in its entirety, the “Initial Purchase Agreement”);

 

WHEREAS, the Company and certain Investors identified therein are parties to a
Note Purchase Agreement dated as of June 26, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, including amendments and
restatements thereof in its entirety, the “Additional Purchase Agreement”),
pursuant to which the Company issued $13,948,078 in aggregate original principal
amount of senior secured notes due December 15, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Additional Notes”).

 

WHEREAS, the Noteholders are holders of the Initial Notes, the Additional Notes
and certain other secured promissory notes issued by the Company on December 16,
2019 (the “Existing Notes”);

 

WHEREAS, pursuant to that certain Senior Secured Note Amendment Agreement dated
as of December 22, 2019 between the Noteholders defined therein and the Company
(as amended, restated, supplemented or otherwise modified from time to time,
including amendments and restatements thereof in its entirety, the “Amendment
Agreement”), the Existing Notes were amended and restated in their entirety (the
“Amended Notes,” and together with the Amendment Agreement and the Transaction
Documents (as defined in the Initial Noteholder Security Agreement (as defined
below)), the “Notes Amendment Documents”);

 

 

 

  

WHEREAS, Cortland Products Corp. has been appointed by the Noteholders to act as
collateral agent under the Notes Amendment Documents (and as successor to
Cortland Capital Market Services LLC in such capacity) pursuant to that certain
Security Agreement, dated as of December 15, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, including amendments and
restatements thereof in its entirety), among the Company, the Agent and the
other Secured Parties;

 

WHEREAS, Grantor and CoBank, ACB, a federally-chartered instrumentality of the
United States (“Senior Agent”), are party to that certain Security Agreement
dated as of March 20, 2019 (“Senior Agent Security Agreement”), wherein Grantor
granted to Senior Agent a First Priority Lien in the Collateral, securing the
payment and performance when due of the Secured Obligations (as defined in the
Senior Agent Security Agreement);

 

WHEREAS, the Lien granted herein shall be junior and subordinate in priority to
the Lien granted to Senior Agent, as set forth in that certain Intercreditor
Agreement dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”) by and
among Senior Agent, Agent, Pacific Ethanol, Inc. and the Grantors party thereto;
and

 

WHEREAS, to secure the obligations of the Company under the Notes Amendment
Documents, pursuant to the Notes Amendment Documents, the Grantor is required to
enter into this Agreement.

 

NOW, THEREFORE, for Ten Dollars ($10.00) in hand paid to Grantor and in
consideration of the premises and mutual covenants herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and to secure the timely payment and performance of the Secured
Obligations (as hereinafter defined), the parties hereto agree as follows:

 

1. Definitions.

 

(a) Each capitalized term used herein, unless otherwise defined herein, shall
have the meaning ascribed to such term in the Amendment Agreement or the Initial
Noteholder Security Agreement, as applicable. As used herein, the following
terms shall have the following meanings:

 

“Collateral” has the meaning set forth in Section 2.

 

“Existing Notes” has the meaning set forth in the Recitals.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to this Agreement, such Lien is the most senior Lien to
which such Collateral is subject (subject only to Permitted Liens).

 

2

 

 

“Initial Noteholder Security Agreement” means that certain Security Agreement,
dated as of December 15, 2016, by and among the Company, the Noteholders party
thereto, and the Agent, as amended by that certain First Amendment to Security
Agreement, dated June 30, 2017, by and among the Company, the Noteholders party
thereto, and the Agent, that certain Second Amendment to Security Agreement,
dated December 22, 2019, by and among the Company, the Noteholders party
thereto, and the Agent, and that certain Third Amendment to Security Agreement,
dated as of the date hereof, by and among the Company, the Noteholders party
thereto, and the Agent, as the same may be further amended, restated,
supplemented or otherwise modified from time to time.

 

“Noteholders” means (x) each Person that is (i) a signatory to the Amendment
Agreement and identified as a “Noteholder” on Exhibit A to the Amendment
Agreement, (ii) a holder of any of the Notes (as defined in the Amendment
Agreement), and (iii) a “Secured Party” party to the Initial Noteholder Security
Agreement and (y) any other Person that becomes (i) a holder of any of the Notes
pursuant to any permitted assignment or transfer and (ii) a “Secured Party”
under the Initial Noteholder Security Agreement pursuant to a Security Agreement
Joinder, other than any such Person that ceases to be a party to such agreement
pursuant to an assignment of all of its Notes and its rights and obligations
under the Transaction Documents (as defined in the Initial Security Agreement).

 

“Proceeds” means “proceeds” as such term is defined in section 9-102 of the UCC
and, in any event, shall include all dividends or other income from the
Collateral, collections thereon or distributions with respect thereto.

 

“Secured Obligations” has the meaning set forth in Section 3.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or, when the laws of any other state govern the method or
manner of the perfection or enforcement of any security interest in any of the
Collateral, the Uniform Commercial Code as in effect from time to time in such
state.

 

(b) Deposit Accounts. All of the Grantor’s deposit accounts are listed on
Schedule 2 attached hereto and made a part hereof. Each of the deposit accounts
listed on Schedule 2 shall be deemed to be a “deposit account” referenced in the
definition of “Collateral” contained in Section 2 of this Agreement and shall be
subject in all respects to the security interest granted by the Grantor to the
Agent on behalf of each Secured Party pursuant to this Agreement. Upon
establishing a deposit account that is not listed on Schedule 2 (to the extent
that establishing such deposit account is otherwise permitted hereunder and
under any other Notes Amendment Document), the Grantor shall promptly give
notice to the Agent that such deposit account has been established and shall
immediately execute or otherwise authenticate a supplement to Schedule 2 that
includes such deposit account and take all action necessary to give the Agent on
behalf of each Secured Party “control” (as such term is defined in the UCC) over
such deposit account, including causing the applicable bank or financial
institution to enter into a control agreement (in form and substance acceptable
to the Agent) with the Agent for such deposit account.

 

2. Grant of Security Interest. Grantor hereby grants to the Agent, on behalf of
each Secured Party a continuing security interest in all of its right, title and
interest in and to the following, wherever located, whether now existing or
hereafter arising or acquired (collectively, the “Collateral”):

 

3

 

  

(a) all accounts (including health-care-insurance receivables), goods (including
inventory and equipment), goods (including inventory and equipment) currently or
hereafter held on consignment, documents (including, if applicable, electronic
documents), fixtures, instruments, promissory notes, chattel paper (whether
tangible or electronic), letters of credit, letter-of-credit rights (whether or
not the letter of credit is evidenced by a writing), securities and all other
investment property, commercial tort claims described on Schedule 1 hereof as
supplemented by any written notification given by Grantor to Agent pursuant to
Section 4(e), general intangibles (including all payment intangibles), money,
deposit accounts (including each of the deposit accounts listed on Schedule 2
attached hereto), and any other contract rights or rights to the payment of
money; and

 

(b) all Proceeds and products of each of the foregoing, all books and records
relating to the foregoing, all supporting obligations related thereto, and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, and any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to Grantor from time to time with
respect to any of the foregoing.

 

3. Secured Obligations. The Collateral secures the payment and performance of
(a) all indebtedness and obligations of the Company and the Grantor under the
Notes Amendment Documents and (b) and all indebtedness and obligations of the
Company and the Grantor owed to the Secured Parties now or hereafter existing
under this Agreement (collectively, “Secured Obligations”).

 

4. Perfection of Security Interest and Further Assurances.

 

(a) Grantor shall, from time to time, as may be required by Agent with respect
to all Collateral, promptly take all actions as may be reasonably requested by
Agent to perfect the Lien of Agent in the Collateral, including, with respect to
all Collateral over which control may be obtained within the meaning of sections
8-106, 9-104, 9-105, 9-106 and 9-107 of the UCC, section 201 of the federal
Electronic Signatures in Global and National Commerce Act and, as the case may
be, section 16 of the Uniform Electronic Transactions Act, as applicable,
Grantor shall promptly take all actions as may be reasonably requested from time
to time by Agent so that control of such Collateral is obtained and at all times
held by the Agent on behalf of each Secured Party. All of the foregoing shall be
at Grantor’s sole cost and expense.

 

(b) Grantor hereby irrevocably authorizes Agent or its designees at any time and
from time to time to file in any relevant jurisdiction any financing statements
and amendments thereto that contain the information required by Article 9 of the
UCC of each applicable jurisdiction for the filing of any financing statement or
amendment relating to the Collateral, including any financing or continuation
statements or other documents for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Lien granted by Grantor hereunder,
without Grantor’s signature where permitted by law, including the filing of a
financing statement describing the Collateral as all assets now owned or
hereafter acquired by Grantor, or words of similar effect. Grantor agrees to
provide all information required by Agent pursuant to this Section promptly to
Agent upon request.

 

4

 

  

(c) Grantor hereby further authorizes Agent or its designees to file with the
United States Patent and Trademark Office and the United States Copyright Office
(and any successor office and any similar office in any state of the United
States or in any other country) this Agreement and other documents for the
purpose of perfecting, confirming, continuing, enforcing or protecting the Lien
granted by Grantor hereunder, without Grantor’s signature where permitted by
law.

 

(d) If Grantor shall at any time hold or acquire any certificated securities,
promissory notes, tangible chattel paper, negotiable documents or warehouse
receipts relating to the Collateral, Grantor shall promptly indorse, assign and
deliver the same to Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as Agent may from time to time specify.

 

(e) If Grantor shall at any time hold or acquire a commercial tort claim,
Grantor shall (a) promptly notify Agent in a writing signed by Grantor of the
particulars thereof and grant to Agent on behalf of the Secured Parties in such
writing a Lien therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance satisfactory to Agent
and (b) deliver to Agent an updated Schedule 1.

 

(f) If any Collateral is at any time in the possession of a bailee, Grantor
shall promptly notify Agent thereof and, at Agent’s request and option, shall
promptly obtain an acknowledgment from the bailee, in form and substance
satisfactory to Agent, that the bailee holds such Collateral for the benefit of
the Secured Parties and the bailee agrees to comply, without Grantor’s further
consent, at any time with instructions of Agent as to such Collateral.

 

(g) If Grantor is at any time a beneficiary under a letter of credit, Grantor
will promptly notify Agent and, at Agent’s request, Grantor will, pursuant to an
agreement in form and substance reasonably acceptable to Agent, either (a)
arrange for the issuer and any confirmer or other nominated person of such
letter of credit to consent to an assignment to Agent of the proceeds of the
letter of credit or (b) arrange for Agent to become the transferee beneficiary
of the letter of credit.

 

(h) Grantor agrees that at any time and from time to time, at Grantor’s expense,
Grantor will promptly execute and deliver all further instruments and documents,
obtain such agreements from third parties, and take all further action, that may
be necessary or desirable, or that Agent may reasonably request, in order to
perfect and protect any Lien granted hereby or to enable Agent to exercise and
enforce its and the other Secured Parties’ rights and remedies hereunder or
under any other agreement with respect to any Collateral.

 

5. Representations and Warranties. Grantor represents and warrants as follows:

 

(a) (i) Grantor’s exact legal name is that indicated on the signature page
hereof and (ii) Grantor is an organization of the type, and is organized in the
jurisdiction, set forth in the preamble hereof.

 

5

 

 

(b) The Collateral consisting of securities have been duly authorized and
validly issued, and are fully paid and non-assessable and subject to no options
to purchase or similar rights. Grantor holds no commercial tort claims except as
indicated on Schedule 1. None of the Collateral constitutes, or is the proceeds
of, “farm products” as defined in section 9-102(a)(34) of the UCC. None of the
account debtors or other persons obligated on any of the Collateral is a
governmental authority covered by the Federal Assignment of Claims Act or like
federal, state or local statute or rule in respect of such Collateral. Grantor
has at all times operated its business in compliance with all applicable
provisions of the federal Fair Labor Standards Act, as amended, and with all
applicable provisions of federal, state and local statutes and ordinances
dealing with the control, shipment, storage or disposal of hazardous materials
or substances.

 

(c) At the time the Collateral becomes subject to the Lien created by this
Agreement, Grantor will be the sole, direct, legal and beneficial owner thereof,
free and clear of any Lien, claim, option or right of others except for the Lien
created by this Agreement and other Permitted Liens.

 

(d) The grant of security interest in the Collateral pursuant to this Agreement
creates a valid and perfected Lien in the Collateral, securing the payment and
performance when due of the Secured Obligations.

 

(e) Grantor has full power, authority and legal right to grant a security
interest in the Collateral pursuant to this Agreement.

 

(f) This Agreement has been duly authorized, executed and delivered by Grantor
and constitutes a legal, valid and binding obligation of Grantor enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to equitable principles (regardless of whether enforcement
is sought in equity or at law).

 

(g) No authorization, approval, or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the issuance
of the Amended Notes and the grant of the security interest by Grantor of the
Collateral pursuant to this Agreement or for the execution and delivery of this
Agreement by Grantor or the performance by Grantor of its obligations
thereunder, other than filings to perfect the security interest.

 

(h) The execution and delivery of this Agreement by Grantor and the performance
by Grantor of its obligations hereunder, will not violate any provision of any
applicable law or regulation or any order, judgment, writ, award or decree of
any court, arbitrator or governmental authority, domestic or foreign, applicable
to Grantor or any of its property, or the organizational or governing documents
of Grantor or any agreement or instrument to which Grantor is party or by which
it or its property is bound.

 

(i) Grantor has taken all action required on its part for control (as defined in
sections 8-106, 9-104, 9-105, 9-106 and 9-107 of the UCC, section 201 of the
federal Electronic Signatures in Global and National Commerce Act and, as the
case may be, section 16 of the Uniform Electronic Transactions Act, as
applicable) to have been obtained by Agent over all Collateral with respect to
which such control may be obtained pursuant to the UCC. No person other than
Senior Agent or Agent has control or possession of all or any part of the
Collateral.

6

 

  

6. Accounts Receivable.

 

(a) Agent may at any time and from time to time send or require Grantor to send
requests for verification of Accounts or notices of assignment to account
debtors and other obligors. Agent may also at any time and from time to time
telephone account debtors and other obligors to verify accounts.

 

(b) After the obligations of the Grantor under the CoBank Debt Documents are
paid in full:

 

(i) the Agent may establish a collateral account for the deposit of checks,
drafts and cash payments made by Grantor’s account debtors. If a collateral
account is so established, Grantor shall promptly deliver to Agent, for deposit
into said collateral account, all payments on Accounts and chattel paper
received by it. All such payments shall be delivered to Agent in the form
received (except for Grantor’s endorsement where necessary). Until so deposited,
all payments on Accounts and chattel paper received by Grantor shall be held in
trust by Grantor for and as the property of Agent on behalf of the Secured
Parties and shall not be commingled with any funds or property of Grantor. All
deposits in said collateral account shall constitute proceeds of Collateral and
shall not constitute payment of any Secured Obligation. Unless otherwise agreed
in writing, Grantor shall have no right to withdraw amounts on deposit in any
collateral account.

 

(ii) Agent may, by notice to Grantor, require Grantor to direct each of its
account debtors to make payment directly to a special lockbox to be under the
control of Agent. Grantor hereby authorizes and directs Agent to deposit all
checks, drafts and cash payments received in said lockbox into the collateral
account established as set forth above.

 

(iii) Agent may notify any account debtor, or any other Person obligated to pay
any amount due, that such chattel paper, general intangible, Account, or other
right to payment has been assigned or transferred to Agent for security and
shall be paid directly to Agent. At any time after Secured Party or Grantor
gives such notice to an account debtor or other obligor, Agent, on behalf of the
Secured Parties, may (but need not), in its own name or in Grantor’s name,
demand, sue for, collect or receive any money or property at any time payable or
receivable on account of, or securing, any such chattel paper, Account, or other
right to payment, or grant any extension to, make any compromise or settlement
with or otherwise agree to waive, modify, amend or change the obligations
(including collateral obligations) of any such account debtor or other obligor.

 

7. Voting and Distributions.

 

(a) The Secured Parties agree that unless an Event of Default shall have
occurred and be continuing, Grantor may, to the extent Grantor has such right as
a holder of the Collateral consisting of securities, other equity interests or
indebtedness owed by any obligor, vote and give consents, ratifications and
waivers with respect thereto, except to the extent that, in Agent’s reasonable
judgment, any such vote, consent, ratification or waiver would detract from the
value thereof as Collateral or which would be inconsistent with or result in any
violation of any provision of this Agreement or any other Notes Amendment
Documents, and from time to time, upon request from Grantor, Agent shall deliver
to Grantor suitable proxies so that Grantor may cast such votes, consents,
ratifications and waivers.

 

7

 

  

(b) The Secured Parties agree that Grantor may, unless an Event of Default shall
have occurred and be continuing, receive and retain all dividends and other
distributions with respect to the Collateral consisting of securities, other
equity interests or indebtedness owed by any obligor.

 

8. Covenants. Grantor covenants as follows:

 

(a) Grantor will not, without providing at least 30 days’ prior written notice
to Agent, change its legal name, identity, type of organization, jurisdiction of
organization, corporate structure, location of its chief executive office or its
principal place of business or its organizational identification number. Grantor
will, prior to any change described in the preceding sentence, take all actions
reasonably requested by Agent to maintain the perfection and priority of Agent’s
Lien in the Collateral.

 

(b) Grantor will keep the Collateral, to the extent not delivered to Agent
pursuant to Section 4, at those locations listed on Schedule 3 attached hereto
and Grantor will not remove the Collateral from such locations without providing
at least 10 days’ prior written notice to Agent except for (a) vehicles and
equipment out for repair or in service in the field, and (b) inventory in
transit in the ordinary course of business.

 

(c) Grantor will, at its own cost and expense, defend title to the Collateral
and the Lien of Agent therein against the claim of any person claiming against
or through Grantor and shall maintain and preserve such perfected Lien for so
long as this Agreement shall remain in effect.

 

(d) Grantor will not grant, create, permit or suffer to exist any Lien, option,
right of first offer, encumbrance or other restriction or limitation of any
nature whatsoever on, any of the Collateral or any interest therein except for
Permitted Liens.

 

(e) Grantor will not sell, lease, or otherwise dispose of any of the Collateral
except for in the ordinary course of business or as otherwise permitted by the
Notes Amendment Documents.

 

(f) Grantor will keep the Collateral in good order and repair and will not use
the same in violation of law or any policy of insurance thereon. Grantor will
permit Agent, or its designee, to inspect the Collateral at any reasonable time,
wherever located.

 

(g) Grantor will pay promptly when due all taxes, assessments, governmental
charges, and levies upon the Collateral or incurred in connection with the use
or operation of the Collateral or incurred in connection with this Agreement.

 

(h) Grantor will continue to operate its business in compliance with all
applicable provisions of the federal Fair Labor Standards Act, as amended, and
with all applicable provisions of federal, state and local statutes and
ordinances dealing with the control, shipment, storage or disposal of hazardous
materials or substances.

 

9. Agent Appointed Attorney-in-Fact. Subject to the terms of the Intercreditor
Agreement, Grantor hereby appoints Agent as Grantor’s attorney-in-fact, with
full authority in the place and stead of Grantor and in the name of Grantor or
otherwise, from time to time during the continuance of an Event of Default in
Agent’s discretion to take any action and to execute any instrument which Agent
may deem necessary or advisable to accomplish the purposes of this Agreement
(but Agent shall not be obligated to and shall have no liability to Grantor or
any third party for failure to do so or take action). This appointment, being
coupled with an interest, shall be irrevocable. Grantor hereby ratifies all that
said attorneys shall lawfully do or cause to be done by virtue hereof.

 

8

 

  

10. Agent May Perform. If Grantor fails to perform any obligation contained in
this Agreement, upon ten (10) days after failure of the Grantor to perform such
obligation (unless such failure may cause a material impairment to the value of
the Collateral or the Agent’s Liens, in which case, immediately upon such
failure of the Grantor), Agent may itself perform, or cause performance of, such
obligation, and the expenses of Agent or any other Secured Party incurred in
connection therewith shall be payable by Grantor; provided that Agent or any
other Secured Party shall not be required to perform or discharge any obligation
of Grantor. For the avoidance of doubt, the Senior Agent has also been appointed
Grantor’s attorney-in-fact as set forth in Section 9 above and Agent’s rights to
act as attorney-in-fact as set forth in Sections 9 and this Section 10 are
limited by the terms of the Intercreditor Agreement.

 

11. Reasonable Care. Agent shall have no duty with respect to the care and
preservation of the Collateral beyond the exercise of reasonable care. Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which Agent accords its own property, it
being understood that Agent shall not have any responsibility for (a)
ascertaining or taking action with respect to any claims, the nature or
sufficiency of any payment or performance by any party under or pursuant to any
agreement relating to the Collateral or other matters relative to any
Collateral, whether or not Agent has or is deemed to have knowledge of such
matters, or (b) taking any necessary steps to preserve rights against any
parties with respect to any Collateral. Nothing set forth in this Agreement, nor
the exercise by Agent, on behalf of the Secured Parties, of any of the rights
and remedies hereunder, shall relieve Grantor from the performance of any
obligation on Grantor’s part to be performed or observed in respect of any of
the Collateral.

 

12. Remedies Upon Default. If any Event of Default shall have occurred and be
continuing:

 

(a) Agent, without any other notice to or demand upon Grantor, may assert all
rights and remedies of a secured party under the UCC or other applicable law,
including the right to take possession of, hold, collect, sell, lease, deliver,
grant options to purchase or otherwise retain, liquidate or dispose of all or
any portion of the Collateral, subject to the terms of the Intercreditor
Agreement. If notice prior to disposition of the Collateral or any portion
thereof is necessary under applicable law, written notice mailed to Grantor at
its notice address as provided in Section 19 hereof 10 days prior to the date of
such disposition shall constitute reasonable notice, but notice given in any
other reasonable manner shall be sufficient. So long as the sale of the
Collateral is made in a commercially reasonable manner, Agent may sell such
Collateral on such terms and to such purchaser(s) as Agent, on behalf of the
Secured Parties, in its absolute discretion may choose, without assuming any
credit risk and without any obligation to advertise or give notice of any kind
other than that necessary under applicable law. Without precluding any other
methods of sale, the sale of the Collateral or any portion thereof shall have
been made in a commercially reasonable manner if conducted in conformity with
reasonable commercial practices of creditors disposing of similar property. At
any sale of the Collateral, if permitted by applicable law, Agent or any other
Secured Party may be the purchaser, licensee, assignee or recipient of the
Collateral or any part thereof and shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold, assigned or licensed at such sale, to use and apply any of
the Secured Obligations as a credit on account of the purchase price of the
Collateral or any part thereof payable at such sale. To the extent permitted by
applicable law, Grantor waives all claims, damages and demands it may acquire
against Agent or any other Secured Party arising out of the exercise by it of
any rights hereunder. Grantor hereby waives and releases to the fullest extent
permitted by law any right or equity of redemption with respect to the
Collateral, whether before or after sale hereunder, and all rights, if any, of
marshalling the Collateral and any other security for the Secured Obligations or
otherwise. At any such sale, unless prohibited by applicable law, Agent or any
other Secured Party or any custodian may bid for and purchase all or any part of
the Collateral so sold free from any such right or equity of redemption. None of
Agent, any other Secured Party or any custodian shall be liable for failure to
collect or realize upon any or all of the Collateral or for any delay in so
doing, nor shall it be under any obligation to take any action whatsoever with
regard thereto.

 

9

 

  

(b) All rights of Grantor to (i) exercise the voting and other consensual rights
it would otherwise be entitled to exercise pursuant to Section 7(a) and (ii)
receive the dividends and other distributions which it would otherwise be
entitled to receive and retain pursuant to Section 7(b), shall immediately
cease, and all such rights shall thereupon become vested in Agent, on behalf of
the Secured Parties, which shall have the sole right to exercise such voting and
other consensual rights and receive and hold such dividends and other
distributions as Collateral.

 

(c) Any cash held by Agent as Collateral and all cash Proceeds received by Agent
in respect of any sale of, collection from, or other realization upon all or any
part of the Collateral shall be applied in whole or in part by Agent to the
payment of expenses incurred by Secured Party in connection with the foregoing,
including reasonable attorneys’ fees, and the balance of such proceeds shall be
applied or set off against all or any part of the Secured Obligations in such
order set forth in the Transaction Documents. Any surplus of such cash or cash
Proceeds held by Agent and remaining after payment in full of all the Secured
Obligations shall be paid over to Grantor or to whomsoever may be lawfully
entitled to receive such surplus. Grantor shall remain liable for any deficiency
if such cash and the cash Proceeds of any sale or other realization of the
Collateral are insufficient to pay the Secured Obligations and the fees and
other charges of any attorneys employed by Agent or any other Secured Party to
collect such deficiency.

 

(d) If Agent shall determine to exercise its rights to sell all or any of the
Collateral pursuant to this Section, Grantor agrees that, upon request of Agent,
Grantor will, at its own expense, do or cause to be done all such acts and
things as may be necessary to make such sale of the Collateral or any part
thereof valid and binding and in compliance with applicable law.

 

10

 

 

13. Standards for Exercising Rights and Remedies. To the extent that applicable
law imposes duties on Agent to exercise remedies in a commercially reasonable
manner, Grantor acknowledges and agrees that it is not commercially unreasonable
for Agent (a) to fail to incur expenses reasonably deemed significant by Agent
to prepare Collateral for disposition or otherwise to fail to complete raw
material or work in process into finished goods or other finished products for
disposition, (b) to fail to obtain third party consents for access to Collateral
to be disposed of, or to obtain or, if not required by other law, to fail to
obtain governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
fail to remove liens or encumbrances on or any adverse claims against
Collateral, (d) to exercise collection remedies against account debtors and
other persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (e) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (f) to contact other persons, whether
or not in the same business as the Company, for expressions of interest in
acquiring all or any portion of the Collateral, (g) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the collateral is of a specialized nature, (h) to dispose of Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (i) to dispose of assets in
wholesale rather than retail markets, (j) to decline to provide credit to any
potential purchaser of the Collateral in connection with Agent’s disposition of
the Collateral, (k) to disclaim disposition warranties, (l) to purchase
insurance or credit enhancements to insure Agent against risks of loss,
collection or disposition of Collateral or to provide to Agent a guaranteed
return from the collection or disposition of Collateral, or (m) to the extent
deemed appropriate by Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral. Grantor acknowledges that the purpose
of this Section is to provide non-exhaustive indications of what actions or
omissions by Agent would satisfy Agent’s duties under the UCC in Agent’s
exercise of remedies against the Collateral and that other actions or omissions
by Agent shall not be deemed to fail to satisfy such duties solely on account of
not being indicated in this Section. Without limitation upon the foregoing,
nothing contained in this Section shall be construed to grant any rights to
Grantor or to impose any duties on Agent that would not have been granted or
imposed by this Agreement or by applicable law in the absence of this Section.

 

14. No Waiver and Cumulative Remedies. Agent or any other Secured Party shall
not by any act (except by a written instrument pursuant to Section 18), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default or Event of Default. All rights
and remedies herein provided are cumulative and are not exclusive of any rights
or remedies provided by law.

 

15. Security Interest Absolute. All rights of Agent, the other Secured Parties
and Liens hereunder, and all Secured Obligations of Grantor hereunder, shall be
absolute and unconditional irrespective of: (a) any illegality or lack of
validity or enforceability of any Secured Obligation or any related agreement or
instrument; (b) any change in the time, place or manner of payment of, or in any
other term of, the Secured Obligations, or any rescission, waiver, amendment or
other modification of the Notes Amendment Documents, including any increase in
the Secured Obligations resulting from any extension of additional credit or
otherwise; (c) any taking, exchange, substitution, release, impairment or
non-perfection of any Collateral or any other collateral, or any taking,
release, impairment, amendment, waiver or other modification of any guaranty,
for all or any of the Secured Obligations; (d) any manner of sale, disposition
or application of proceeds of any Collateral or any other collateral or other
assets to all or part of the Secured Obligations; (e) any default, failure or
delay, willful or otherwise, in the performance of the Secured Obligations; (f)
any defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to, or be asserted by, Grantor
against the Secured Parties; or (g) any other circumstance (including any
statute of limitations) or manner of administering the Amended Notes or any
existence of or reliance on any representation by Secured Parties that might
vary the risk of Grantor or otherwise operate as a defense available to, or a
legal or equitable discharge of, Grantor or any other grantor, guarantor or
surety.

 

11

 

  

16. Continuing Security Interest; Further Actions. This Agreement creates a
continuing Lien in the Collateral and shall (a) subject to Section 17, remain in
full force and effect until payment and performance in full of the Secured
Obligations, (b) be binding upon Grantor, its successors and assigns, and (c)
inure to the benefit of Secured Parties and their successors, transferees and
assigns; provided that Grantor may not assign or otherwise transfer any of its
rights or obligations under this Agreement without Agent’s prior written
consent.

 

17. Termination; Release. On the date on which all Principal, accrued Interest,
and other amounts at any time owed on the Notes Amendment Documents have been
paid in full, this Agreement will terminate automatically without any delivery
of any instrument or performance of any act by any party, except that provisions
that by their terms survive the termination of the Notes Amendment Documents
will so survive. Upon such termination, Agent will, at the request and expense
of Grantor, (a) duly assign, transfer and deliver to or at the direction of
Grantor (without recourse and without any representation or warranty) such of
the Collateral as may then remain in the possession of Agent, together with any
monies at the time held by Agent hereunder, and (b) execute and deliver to
Grantor a proper instrument or instruments acknowledging the satisfaction and
termination of this Agreement.

 

18. Amendments. None of the terms or provisions of this Agreement may be
amended, modified, supplemented, terminated or waived, and no consent to any
departure by Grantor therefrom shall be effective unless the same shall be in
writing and signed by Agent and Grantor, and then such amendment, modification,
supplement, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which made or given.

 

19. Notices. All notices, requests and demands to or upon any party hereto shall
be given in the manner and become effective as stipulated in the Amendment
Agreement. Regardless of the manner in which notice is provided, notices may be
sent to Agent at the Agent’s notice information set forth in the signature pages
hereof and to Grantor at the Grantor’s notice information set forth in the
signature pages hereof or to such other address or telephone number as any party
may give to the other for such purpose in accordance with this paragraph.

 

20. Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 

21. Counterparts; Integration; Effectiveness. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all taken together shall constitute a single
contract. This Agreement and the other Notes Amendment Documents constitute the
entire contract among the parties with respect to the subject matter of the
Notes Amendment Documents and supersede all previous agreements and
understandings, oral or written, with respect thereto. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

12

 

  

22. Governing Law; Jurisdiction; Etc.

 

(a) The laws of the State of New York will govern this Agreement and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement and the
transactions contemplated hereby and thereby.

 

(b) Grantor irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind whatsoever, whether in law or
equity, or whether in contract or tort or otherwise, against the Secured Parties
in any way relating to this Agreement or the transactions contemplated hereby,
in any forum other than the courts of the State of New York sitting in the city
of New York, borough of Manhattan, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that any such action, litigation or
proceeding may be brought in any such New York State court or, to the fullest
extent permitted by applicable law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing herein shall affect any
right that the Secured Parties may otherwise have to bring any action or
proceeding relating to this Agreement against Grantor or its properties in the
courts of any jurisdiction.

 

(c) Grantor irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement in any such court referred to in Section 22(b). Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(d) Grantor irrevocably consents to the service of process in the manner
provided for notices in Section 19 and agrees that nothing herein will affect
the right of any party hereto to serve process in any other manner permitted by
applicable law.

 

23. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY. EACH PARTY HERETO (A) CERTIFIES THAT NO AGENT,
ATTORNEY, REPRESENTATIVE OR ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER
IN THE EVENT OF LITIGATION, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER NOTES
AMENDMENT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

13

 

  

24. Incorporation of Recitals. Each of the Recitals set forth above are true and
correct and are incorporated herein and made a part of this Agreement.

 

25. Inconsistency with Intercreditor Agreement. In the event of any conflict
between the terms of this Agreement and the Intercreditor Agreement, the
Intercreditor Agreement shall control.

 

[signature page to follow] 

 

14

 

 

The parties have executed this Security Agreement as of the date set forth in
the introductory paragraph.

 

  AGENT:       CORTLAND PRODUCTS CORP., as Agent         By: /s/ Matthew Trybula
  Print Name: Matthew Trybula   Title: Associate Counsel         225 W
Washington Street, 9th Floor   Chicago, IL 60606         GRANTOR:          
PACIFIC ETHANOL CENTRAL, LLC         By: /s/ Neil M. Koehler   Print Name: Neil
M. Koehler   Title: President and Chief Executive Officer         c/o Pacific
Ethanol, Inc.   400 Capital Mall, Suite 2060   Sacramento, California 95814

 

Signature Page to Noteholder Security Agreement (Noteholders - PEC) 

 

 

 

 

SCHEDULE 1

 

COMMERCIAL TORT CLAIMS

 

None.

 

Schedule 1 to Security Agreement 

 

 

 

 

SCHEDULE 2

 

DEPOSIT ACCOUNT

 

Depository Bank   Account Holder   Account Number   Account Name Bank of America
  Pacific Ethanol Central, LLC   325000605601   Pacific Ethanol Central, LLC

 

Schedule 2 to Security Agreement 

 

 

 

 

SCHEDULE 3

 

COLLATERAL LOCATIONS

 

400 Capitol Mall, Suite 2060, Sacramento, California 95814

 



Schedule 3 to Security Agreement

 



 

